      Case 1:19-cv-01447-DAD-JLT Document 70 Filed 12/08/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     MICHAEL HERNANDEZ GONZALEZ,                        No. 1:19-cv-1447-DAD-JLT (PC)
12                        Plaintiff,                      ORDER REFERRING THE CASE TO
                                                          POST-SCREENING ADR PROJECT AND
13             v.                                         STAYING THE CASE FOR 90 DAYS
14     GUARD H. PEREZ, et al.,                            (Docs. 51, 53, 57, 67, 68)
15                        Defendants.
16

17           When at least one defendant has been served and/or filed an answer, the Court is referring

18   all post-screening, civil rights cases filed by pro se inmates to the Post-Screening Alternative Dispute

19   Resolution Project to attempt to resolve cases more quickly and less expensively. No defenses or

20   objections are waived by participation.

21           As set forth in the screening order, the Court has found the plaintiff has stated at least one

22   cognizable civil rights claim. Thus, the Court STAYS this action for 90 days to allow the parties

23   to investigate the plaintiff’s claims, meet and confer and participate in a settlement conference.

24           There is a presumption that all post-screening civil rights cases assigned to the

25   undersigned will proceed to settlement conference. However, if after investigating plaintiff’s claims

26   and speaking with plaintiff, and after conferring with defense counsel’s supervisor, counsel finds in

27

28
                                                         1
      Case 1:19-cv-01447-DAD-JLT Document 70 Filed 12/08/20 Page 2 of 4


 1   good faith that a settlement conference would be a waste of resources,1 defense counsel may move

 2   to opt out of this pilot project.

 3            Within 35 days, defense attorney SHALL contact the Courtroom Deputy Clerk at

 4   SHall@caed.uscourts.gov, to schedule the settlement conference. If the settlement conference

 5   cannot be set quickly due to the court’s calendar, the parties may seek an extension of the initial 90-

 6   day stay. Based upon the foregoing, the Court ORDERS:

 7            1.      This action is STAYED for 90 days to allow the parties an opportunity to settle

 8   their dispute before a responsive pleading is filed, or the discovery process begins. No other

 9   pleadings or other documents may be filed in this case during the stay. The parties SHALL NOT

10   engage in formal discovery, but they may jointly agree to engage in informal discovery.

11            2.      Within 30 days from the date of this order, the parties SHALL file the attached

12   notice, indicating their agreement to proceed to an early settlement conference or whether they

13   believe settlement is not achievable at this time.

14            3.      Within 35 days from the date of this order, defense counsel SHALL contact this

15   court’s Courtroom Deputy Clerk at SHall@caed.uscourts.gov, to schedule the settlement

16   conference;

17            4.      If the parties settle their case during the stay of this action, they SHALL file a Notice

18   of Settlement as required by Local Rule 160;

19            5.      The Clerk of the Court SHALL serve via email, copies of: a. plaintiff’s first

20   amended complaint (Doc. 10), b. the screening orders (Doc. 38), and c. this order to ADR
21   Coordinator Sujean Park;

22   ////

23   ////

24   ////

25

26
              1
27             By way of guidance, if the defense intends to file an exhaustion motion and believes in
       good faith that it has a significant chance of success, this would be a likely circumstance where
28     the opt-out provision should be employed.
                                                          2
      Case 1:19-cv-01447-DAD-JLT Document 70 Filed 12/08/20 Page 3 of 4


 1           6.     Finally, in light of this order referring the case to the Post-Screening ADR Project,

 2   the following motions filed by plaintiff are denied without prejudice: (a) Motion to Prosecute

 3   Defendants (Doc. 51); (b) Motion to Compel Fresno County to Make Copies of Complaint (Doc.

 4   53); (c) Motion to Compel Medical Records (Doc. 57); (d) Motion to Compel Defendants to the

 5   Circumstances of 2 Cases (Doc. 67); and (e) Motion to Court that Plaintiff’s Injuries of Eardrum

 6   and Shoulder are Permanent (Doc. 68).

 7
     IT IS SO ORDERED.
 8

 9       Dated:    December 6, 2020                           /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
     Case 1:19-cv-01447-DAD-JLT Document 70 Filed 12/08/20 Page 4 of 4


 1

 2

 3                                     UNITED STATES DISTRICT COURT

 4                                   EASTERN DISTRICT OF CALIFORNIA

 5

 6    MICHAEL HERNANDEZ GONZALEZ,                   Case No. 1:19-cv-1447-DAD-JLT (PC)

 7                        Plaintiff,
                                                    NOTICE REGARDING EARLY
 8             v.                                   SETTLEMENT CONFERENCE

 9    GUARD H. PEREZ, et al.,
10                        Defendants.
11

12
              1.    The party or counsel for the party signing below, agrees that there is a good chance
13
     that an early settlement conference will resolve this action and wishes to engage in an early
14
     settlement conference.
15
                    Yes       ____          No    ____
16

17
          2.        The plaintiff (Check one):
18
                    _____ Would like to participate in the settlement conference in person, OR
19
                    _____ Would like to participate in the settlement conference by video conference.
20
21
     Dated:
22
                                                          ________________________________
23
                                                          Plaintiff or Counsel for Defendants
24

25

26
27

28
                                                      4
